Citation Nr: 1625060	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-26 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1975 to June 1978 in the Army.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) via videoconference in February 2013, however he failed to report to his scheduled hearing.  Accordingly, appellate consideration shall proceed as if the Veteran's request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's currently diagnosed tinnitus did not begin during, or was otherwise caused by, his active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The Veteran's DD-214 reflects he received decorations for expert skill with the rifle.  Therefore, he was exposed to loud noise, including his time spent shooting a rifle.  However, exposure to loud noise during service alone is not sufficient to establish service connection; rather the noise exposure must cause tinnitus.

The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect the Veteran sought any treatment for, or otherwise complained of, symptoms of ringing in his ears, or other symptoms of tinnitus, at any point during his active duty service.  Instead, on his March 1978 separation examination, the Veteran's ears were noted to be in normal condition.  Therefore, the Veteran's military service records do not reflect he experienced any symptoms of tinnitus during his active duty service

In September 1986, the Veteran attempted to enlist in the Army Reserves, but was ultimately found unqualified for an unrelated eye disorder.  During his September 1986 examination in conjunction with this reserves application, his ears were again noted to be in normal condition.  In the accompanying report of medical history, the Veteran himself specifically denied experienced any ear trouble.  This statement indicates he did not experience any such symptoms of tinnitus approximately eight years after his separation.  Accordingly, these records reflect the Veteran did not develop tinnitus within one year of separation, and therefore presumptive service connection under 38 C.F.R. § 3.307 is not available.

In several written statements, the Veteran has asserted his in-service noise exposure caused his currently diagnosed tinnitus.  See e.g. February 2011 written statement.  As a lay person, he is competent to report what comes to him through his senses, including ringing in his ear.  Layno v. Brown, 6 Vet. App. 465 (1994).  Tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, he lacks the medical training and expertise required to provide a complex medical opinion as to the etiology of his tinnitus from military service more than three decades earlier.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In connection with the current claim on appeal, on his February 2011 written application and during his April 2011 VA examination, the Veteran reported his symptoms of ringing in his ears began during his active duty service.  As discussed, the Veteran is competent to observe his symptoms of tinnitus, including reporting when they began.  However, the Veteran's lay statements describing the onset of his tinnitus, while competent, are not consistent.  For example, during VA treatment in April 2011, the same month as his VA examination, the Veteran reported his tinnitus began in 1982, approximately four years after his active duty service.  Because the Veteran's lay statements are inconsistent regarding the onset of his symptoms of tinnitus, his statements regarding an in-service onset of tinnitus are not credible.  Accordingly, in this case, the Veteran's inconsistent lay statements are not sufficient to establish this tinnitus began during his active duty service.

Finally, the claims file does not contain any additional evidence otherwise relating the Veteran's tinnitus to his active duty service.  During his April 2011 VA examination, the Veteran denied any post-service recreational noise exposure.  However, he also described that after service he worked as a mechanic, a job that generally involves exposure to loud noises.  This examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.    The examiner then opined it was less likely as not that the Veteran's tinnitus was caused by his active duty service.  The examiner explained that there is a high correlation between hearing loss, tinnitus, and noise exposure, and because the Veteran did not have a compensable hearing loss disability for VA purposes at the time of his separation examination, this normal hearing at service suggests any reported tinnitus is less likely to be from military noise exposure.

Along with his May 2011 notice of disagreement, the Veteran submitted the report of audiometric testing conducted during his May 1975 separation examination, and asserted the results of this testing suggested a shift in hearing loss between entrance and separation from service.  Accordingly, in July 2011, an additional VA examiner's opinion was obtained to address this shift in auditory thresholds.  However, this examiner pointed to the results from subsequent audiometric testing in 1986 which suggest the Veteran did not experience a significant shift in audiometric thresholds.  Therefore, this examiner opined there was no indication of a worsening of hearing thresholds during the Veteran's active duty service, and implicitly agreed with the opinion of the initial VA examiner.

Accordingly, the reports from the VA examiners suggest the Veteran's currently diagnosed tinnitus did not begin during his active duty service, providing additional evidence against the Veteran's appeal.

Based on the foregoing, the elements of service connection have not been met.  The Veteran's service medical records do not reflect he developed the symptoms of tinnitus during, or for several years after, his active duty service.  The Veteran's lay statements relating his tinnitus to his in-service noise exposure are not competent, and his lay statements reporting his symptoms of tinnitus began during his active duty service are not credible.  Finally, the reports from the VA examiners opine the Veteran's tinnitus did not begin during, or was otherwise caused by, his active duty service, and the claims file does not contain any medical opinion to the contrary.  Accordingly, service connection for tinnitus is not established, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in March 2011, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.


As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained, and the Veteran has not indicated he received any relevant private treatment.  

In their June 2016 informal hearing presentation, the Veteran's representative requested the Veteran's appeal be remanded so the transcript of his February 2013 hearing could be obtained and associated with the claims file.  However, as discussed above, the Veteran did not report to his VLJ videohearing scheduled for February 2013.  Accordingly, no transcript of such hearing is available, and appellate consideration will proceed as if the Veteran's request for a hearing were withdrawn.  38 C.F.R. § 20.704(d).   

The Veteran was also provided with a VA examination, and an addendum opinion was obtained, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and, in combination with the addendum opinion, provided the information necessary to evaluate his disability.  

In their June 2016 written statement, the Veteran's representative also asserted the July 2011 addendum opinion was vague in explaining the Veteran's audiogram at separation reflected screening levels rather than true thresholds.  However, the Board finds the addendum opinion was sufficient to explain that subsequent audiometric testing did not suggest the Veteran experienced any audiometric threshold shift during active duty service, and therefore this report is adequate.

Accordingly, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


